FILED
                            NOT FOR PUBLICATION                              JUL 29 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10587

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00528-SOM

  v.
                                                 MEMORANDUM*
ATLANTICA KAHAUNANI
TANUVASA, a.k.a. Nani,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan Oki Mollway, Chief Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Atlantica Kahaunani Tanuvasa appeals from the district court’s judgment

and challenges her guilty-plea conviction and 55-month sentence for one count of

conspiracy to commit wire fraud and make false statements on loan applications, in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 371; and two counts of wire fraud, in violation of 18

U.S.C. §§ 1343 and 2. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Tanuvasa’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. Tanuvasa has filed a pro se

supplemental brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      We decline to review Tanuvasa’s ineffective assistance of counsel claims on

direct appeal because this is not one of the “unusual cases where (1) the record on

appeal is sufficiently developed to permit determination of the issue, or (2) the

legal representation is so inadequate that it obviously denies a defendant his Sixth

Amendment right to counsel.” United States v. Rahman, 642 F.3d 1257, 1260 (9th

Cir. 2011). We leave open the possibility that Tanuvasa might raise an ineffective

assistance of counsel claim in collateral proceedings. See id.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     13-10587